Citation Nr: 0518394	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  02-07 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches, claimed 
as misalignment of head bone.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1979 to 
February 1987.  On the appellant's DD-214, "bad conduct" 
was noted during his second period of service from November 
8, 1983 to February 3, 1987.  An August 2000 administrative 
decision determined that the appellant's discharge for such 
period of service was under dishonorable conditions, thus 
barring him to VA health benefits under Chapter 17, title 38, 
United States Code.  However, the appellant's assertions are 
based on an event that took place during his first period of 
service and he is eligible to receive VA benefits for 
disabilities found to have been incurred during his first 
period of service since his discharge was deemed honorable.  
See 38 C.F.R. § 3.12 (2004).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal.

In April 2003, the appellant testified before a decision 
review officer sitting at the RO.  The transcript is 
associated with the claims folder and has been reviewed.

The issue of service connection for headaches is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.





FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  In an August 2000 administrative decision, the RO 
determined that the appellant's character of discharge 
regarding service from November 8, 1983 to February 3, 1987 
was under dishonorable conditions, and that he was barred 
from VA disability compensation benefits for such service 
period.  

3.  A chronic back disability, to include arthritis, is not 
shown to have been present during the appellant's service 
period or until many years thereafter, and is not shown to be 
related to any incident of such service.  


CONCLUSION OF LAW

A chronic back disability was not incurred in or aggravated 
by service, and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in April 
2001 and July 2001.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with VCAA notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition, by 
virtue of the rating decision on appeal, the May 2002 
statement of the case (SOC), the June 2003 supplemental SOC 
(SSOC), the July 2004 SSOC, and the December 2004 SSOC, he 
was provided with specific information as to why this 
particular claim was being denied, and of the evidence that 
was lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in the December 2004 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's April 2001 letter contained a request that the 
appellant notify VA of any additional evidence concerning the 
appeal, not already of record, that pertains to the claim.  
There is no allegation from the appellant that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The appellant has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  If this is not 
accomplished, the claimant still has the right to VCAA 
content complying notice and proper subsequent VA process, 
and that has been done, as discussed above.  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the appellant in 2001 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and a May 
2002 SOC was provided to the appellant, as well as SSOCs 
dated in June 2003, July 2004, and December 2004.

During the appellant's personal hearing, he identified 
treatment from Dr. Rashev, but indicated that the physician 
was deceased.  The appellant indicated that his previous 
attorney, Mr. Fraser, might have a copy of his medical 
records showing treatment from Dr. Rashev.  However, 
according to an April 2003 letter, Attorney Fraser indicated 
that the appellant's 1992 file had been destroyed.  Thus, the 
Board finds that additional efforts to obtain the identified 
records would be futile.

The claims folder contains service medical records, service 
personnel records, VA medical evidence, Social Security 
Administration (SSA) records, as well as private medical 
evidence from the Comprehensive Spine Center, Dr. Newman, Dr. 
Mazzarelli (Tannenbaum Chiropractic), Dr. Vega, Dr. Carlo, 
Dr. Arocho (Family Physicians of Tampa), Town & Country 
Diagnostic Center, Felker Clinics, Drs. Sheer, Ahearn, and 
Associates, and the USF Eye Institute.  The appellant was 
afforded relevant examinations for VA purposes in March 2002.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


Legal Criteria

For service connection to be established there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131(West 2002); 38 C.F.R. § 3.303 (2004).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  There must be medical evidence of 
a current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When a chronic disease, such as arthritis, becomes manifest 
to a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).


Analysis

The Board has reviewed all evidence in the appellant's claims 
folder, which includes, but is not limited to, his 
contentions, VA medical evidence, and private medical 
evidence.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.  

VA medical evidence confirms a diagnosis of a back 
disability, thereby satisfying the first element of the 
appellant's service connection claim.  There is x-ray 
evidence showing degenerative disc disease of the lumbar 
spine, as well as mild degenerative changes and spondylosis 
of the cervical spine.  

The appellant's claim that he injured his back after falling 
from a fence in service is not supported by contemporaneous 
service medical records.  The evidence shows that the 
appellant sought treatment for headaches in November 1981, 
approximately two months after he reportedly fell eight feet 
from a fence and struck his head; there is no mention of back 
problems.  In fact, the appellant's service medical records, 
even including records covering his second period of service 
in which he was discharged under dishonorable conditions, are 
entirely negative for any complaints, treatments, or findings 
pertaining to the back.  There is also no evidence of 
arthritis of the back within one year following the 
appellant's discharge from service.  The appellant first 
reported injuring his back in 1992 while working at a 
furniture warehouse (see January 1996 independent medical 
examination report by Dr. Vega).  Then in September 1993, the 
appellant was involved in a car accident which caused 
injuries to his entire spine.  The first evidence of 
degenerative disc disease of the lumbar spine is a February 
1996 MRI report.  Thus, the arthritis first demonstrated many 
years after service may not be presumed to have been incurred 
in service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

In May 1996, the appellant was involved in a work-related 
accident and injured his back.  The SSA deemed the appellant 
disabled beginning in May 1996 on account of his back 
disability, to include disc disease.  The SSA's determination 
does not help the appellant's service connection claim.  It 
is based on different standards and does not find that the 
veteran's back disability is related to service.  

There is also no evidence showing a link between the 
appellant's current back disability and service.  The March 
2002 VA examiner reviewed the appellant's x-rays of the 
cervical and lumbar spines, noting no traumatic findings.  
The examiner essentially stated that there were no objective 
findings present that would help explain the pain in the 
appellant's neck and back.  The examiner concluded that the 
appellant's back pain was not related to the in-service head 
injury and felt that the appellant's back pain problem was 
more likely functional in nature.  

The Board acknowledges a September 2001 statement by Dr. 
Arocho, in which he stated that "it is plausible to 
suspect" that the appellant has a chronic condition 
(referring, in pertinent part, to the back disability) that 
began with the in-service fall and has been aggravated by 
subsequent injuries.  The Board finds that Dr. Arocho's 
opinion is of limited probative value because it is too 
speculative to establish the presence of a relationship 
between the appellant's current back problems and service.  
It is based upon history provided by the veteran about the 
results of his fall in service.  The Board has already 
indicated that the veteran's statements in this regard do not 
provide a basis for establishing service connection as they 
are completely unsupported by the contemporaneous medical 
record.  Based upon his comments, Dr. Arocho did not have 
access to the veteran's service medical records or the 
medical records in the veteran's claims folder.  For these 
reasons, the Board does not find this opinion to be 
persuasive.   

Although the appellant believes that his current back 
disability is attributable to active service, his opinion as 
to medical matters is without probative value because he, as 
a layperson, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In sum, the appellant has had multiple injuries to his back; 
however the evidence shows that they had their onset 
beginning in 1992, many years following his discharge from 
service.  As there is no evidence of a chronic back 
disability in service and no competent evidence linking the 
appellant's current back problems to service, the 
preponderance of the evidence is against his service 
connection claim for a back disability.  As such, there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant; the 
benefit-of-the-doubt rule is not applicable, and the appeal 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  


ORDER

Entitlement to service connection for a back disability is 
denied.


REMAND

The appellant asserts that his current headaches are related 
to service.  

Service medical records show that in December 1979, the 
appellant sustained a laceration just below the left eye.  In 
November 1981, as discussed above, the appellant sought 
treatment for headaches after falling from a fence.  At that 
time, he complained of throbbing headaches that centered near 
his left orbit.  "Repeat headaches" were noted on the 
appellant's separation examination report dated in June 1986.  

In August 1989, the appellant sought emergency treatment for 
a corneal abrasion of the left eye.  He also complained of a 
headache located in the occipital area.  The physician who 
provided the treatment indicated that he saw no reason for 
the appellant's eye to be causing a headache.  

Following the 1993 car accident, the appellant complained of 
headaches with lightheadedness and blurred vision (see 
October 1993 evaluation report from Felker Clinics).  

According to a September 2001 statement, Dr. Arocho 
entertained the possibility that the appellant's current 
headaches are related to service.

In March 2002, the appellant presented himself for a VA 
neurological examination.  After such examination, the 
examiner concluded that the appellant's headaches were not 
migraines and not related to service.  He believed that the 
headaches were a part of a somatoform disorder.  The 
appellant then underwent a psychiatric examination and was 
diagnosed with an adjustment disorder with anxiety and 
depression, however there was no mention of the appellant's 
headaches.  Subsequent to these examinations, the appellant 
again sought treatment for his headaches and was diagnosed 
with classic migraine headaches.  Given the diagnosis of 
migraine headaches rendered after the VA neurological 
examination, the Board finds that an additional examination 
is necessary to clarify what type of headaches the appellant 
suffers from and to determine whether any diagnosed headaches 
are related to service.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The appellant should be afforded a VA 
examination by a neurologist to ascertain 
the etiology of any diagnosed headaches.  
The examiner should determine whether the 
appellant's headaches are migraines, or 
rather, post-traumatic in nature.  The 
examiner should then provide an opinion 
as to whether there is a 50 percent 
probability or greater that any diagnosed 
headache is related to service.  The 
examiner should reconcile any opinion 
with the service medical records, Dr. 
Arocho's September 2001 statement, and 
evidence pertaining to the 1993 car 
accident.  

2.  Upon completion of the above 
requested development, the RO should 
readjudicate the issue of service 
connection for headaches.  All applicable 
laws and regulations should be 
considered.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a SSOC and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


